DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 06/26/2019, 07/25/2019, 02/12/2020, and 12/08/2020 have been considered by the examiner.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of manufacturing a model car, classified in B29C45/2602.
ll.  Claims 10-12, drawn to a plastic model car body, classified in A63H17/002.
Inventions l and ll are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Clifford J. Mass (Reg. no. 30,086) on 10/27/2020 a provisional election without traverse was made to prosecute the invention of Group l, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 7, the terms "as small as possible" in line 4 of claim 5 and “as much as possible” in lines 1-2 of claim 7 are relative terms which render the claims indefinite.  The terms "as small as possible" and “as much as possible” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The remaining dependent claims 6 and 8 are also rejected under 112 (b) because they depend from, and thus include all the limitations of rejected claims 5 and 7, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rich et al. (US 4,188,748) in view of Tsai et al. (US 2012/0171317) and Sugihara (US 2017/0080605).

With respect to claim 1, Rich teaches a toy vehicle combination 12 including a toy vehicle 34 and a shell member 40 (Co 2 li 59-60, Co 3 li 1), and formed integrally on the interior of shell member 40 are inwardly extending contoured projections or strips 50 being generally contoured to coact with and generally abut the outwardly flaring fenders 36 and 38 respectively of the toy vehicle 34 for resting thereon (Co 3 li 10-13, 14-17 and Fig. 2). Rich further teaches plastic type toy vehicles in the prior art (Co 1 li 21-22).


Tsai teaches a method of manufacturing a heterogeneous object, comprising 
preparing a steel mold comprising a core plate (“the rigid body 222”) with an inner core (“The resilient contact member 224”), a top plate (“the upper mold 210”) (“the materials of the upper mold 210 and the rigid body 222 may be rigid materials such as steel”, Pa [0022]);
attaching at least one pre-fabricated plastic block to a side of the inner core of the core plate (“the insert object 24 is disposed on the resilient contact member 224”, Pa [0021]);
combining the core plate and the top plate with each other, wherein a cavity is formed among the top plate, the inner core of the core plate and the at least one pre-fabricated plastic block (“The upper mold 210 and the lower mold 220, when combined together, define an inner space 230”, Pa [0021]);
injecting melted plastic material into the cavity, wherein the melted plastic material is filled with the cavity and the at least one pre-fabricated plastic block is encased by the melted plastic material (“The polymer elastomer 22 is injected into the inner space 230 to fill the inner space 230”, Pa [0021] and Fig. 6);
solidifying the melted plastic so as to form the object, wherein the at least one pre-fabricated plastic block is integrated with the object (“After the polymer elastomer 22 is cured, the polymer elastomer 22 bonds with the insert object 24 to form a heterogeneous object 20.”, Pa [0021]);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Rich with the teachings of Tsai and manufacture the model car body (“the shell member 40”) using Tsai’s method and mold assembly so that the one would insert the strips 50 and 52 on the inner core (“resilient contact member 224”) and then inject the melted plastic material in the cavity in order to manufacture the model car body (“the shell member”) in which the strips 50 and 52 are integrally formed. One would have found it obvious to modify the shape of the mold for the purpose of forming the desired shape of the model car body. Even if Rich is silent to using plastic material for forming the shell member, since Rich does not specifically recite any kind of material for the shell member and recites using plastic materials in the prior art, one would have found it obvious to use plastic materials for the purpose of manufacturing the model car body (“the shell member”) as well known in the art.

Tsai differs from the claim in that Tsai does not explicitly teach that the mold comprises a core plate, a top plate, and at least two side plates.
In the same field of endeavor, a method of producing a molded article using the mold, Sugihara teaches that the mold for injection molding comprises a upper mold piece A and a lower mold piece B (at least one of the upper mold piece and the lower mold piece is vertically movable), and a plurality of third mold pieces C disposed between the upper mold piece A and the lower mold piece B and capable of opening and closing in a splitting manner in the horizontal direction (Pa [0028]-[0030]) in order to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Sugihara so that the one would modify Tsai’s upper mold 210 to split into a top plate and a plurality of side mold pieces capable of opening and closing in a splitting manner in the horizontal direction in order to allow smooth removal of the molded article from the mold without deforming the molded article.

With respect to claim 2, Rich as applied to claim 1 above further teaches that the at least one pre-fabricated plastic block (“the strips 50 and 52”) is positioned to substantially correspond to a portion of the model car where a required wall thickness is to be formed (“projections or strips 50 are generally contoured to coact with and generally abut the outwardly flaring fenders 36 and 38 respectively of the toy vehicle 34 for resting thereon.”, Co 3 li 10-13, 14-17 and Fig. 2).

With respect to claim 3, Rich as applied to claim 1 above further teaches that the at least one pre-fabricated plastic block (“the strips 50 and 52”) is positioned to substantially correspond to a frame of a front door opening of the model car body (Fig. 2).

With respect to claim 4, Sugihara as applied in the combination regarding claim 1 teaches that the core plate is fixed and the top plate and the at least two side plates are moveable (Fig. 4B).

With respect to claims 5 and 7, one would have found it obvious to select a distance between the top plate and the inner core of the core plate, a distance between the at least two side plates and the inner core of the core plate, and a distance between the at least two side plates and the at least one pre-fabricated plastic block when the core plate, the top plate and the at least two side plates are combined with each other in order to manufacture the model car body having the desired thickness.

With respect to claims 6 and 8, even if the combination as applied to claims 5 and 7 is silent to the distances within the cavity being substantially unified, Rich teaches that the shell member is provided to give the appearance of the vehicle (Co 1 li 57-58) and only provided with inwardly extending contoured projections or strips 50 and 52 for resting on the vehicle 34 (Co 3 li 11-13 and 17) and outwardly projecting protuberances 54 and 56 in the form of simulated spotlights, simulated side mounted mirrors, air foils, running boards, bumpers, antennas, etc. (Co 3 li 20-24), but does not teach other structure which would make thickness of the shell different. Furthermore, the thickness of the shell in Fig. 2 seems to be uniform other than strips 50, 52 and protuberances 54, 56. Therefore, one would have found it obvious to form substantially uniform thickness of the cavity other than the parts which would be protuberances for the purpose of manufacturing the shell body of Rich.

With respect to claim 9, since Rich as applied to claim 1 above shows the model car body (“the shell member 40”) having a tapered shape, one would have found it obvious to shape the inner core of the core plate in a tapered shape in order to manufacture the model car body (“the shell member 40”) of Rich.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YUNJU KIM/Examiner, Art Unit 1742